Citation Nr: 0000521	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-00 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran had active service from December 1942 to August 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for a right shoulder 
disorder.  


FINDINGS OF FACT

1.  In April 1987, the RO denied the veteran's claim for 
service connection for a right shoulder condition; the 
veteran did not appeal this decision.  

2.  The evidence submitted since the April 1987 decision was 
not previously submitted to agency decision makers, is 
neither cumulative nor redundant, and bears directly and 
substantially on the issue under consideration, but is not by 
itself nor in conjunction with evidence previously submitted, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The April 1987 rating decision, which denied the 
veteran's claim for service connection for a right shoulder 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1999).  

2.  The evidence received since the April 1987 rating 
decision is new but not material, therefore the veteran's 
claim for service connection for a right shoulder disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. 
§ 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1987, the RO denied the veteran's claim for service 
connection for a right shoulder condition and advised the 
veteran that it was not shown to have been incurred in or 
aggravated by service or in any way related to the static 
disabilities of his left arm and forearm. The RO considered 
the veteran's service medical records and post service VA 
treatment reports.  The veteran did not appeal that decision 
within one year, and it became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(1999).  In July 1997, the veteran filed a claim for service 
connection for a right shoulder disorder, which was denied by 
an RO rating decision in November 1997.  

Claims that have previously been denied and are final may 
only be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a).  The Court has set forth a three-part analysis to 
be applied when a claim to reopen is presented.  Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 12 
Vet.App. 203 (1999) (en banc).  The first step is to 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen the prior 
claim.  Winters at 206.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  Id.  If the claim is not well 
grounded, the adjudication process must halt, despite 
reopening, because a claim that is not well grounded cannot 
be allowed.  Id.  If the claim is well grounded, then the VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, an adjudication of the merits 
of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with other evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  38 C.F.R. § 3.156(a).  

The following evidence was received after the April 1987 
rating decision: a report of a September 1997 VA examination, 
and a transcript of the veteran's February 1998 hearing 
before the RO.  These items were not previously submitted to 
agency decision makers and are neither cumulative nor 
redundant.  Thus, they are new.  They are not, however, 
material.  

The VA examination record noted the veteran's reported use of 
firearms during his period of active service and complaints 
of shoulder pain 2-3 months after service as well as his 
stroke two years prior to the examination.  Examination of 
the shoulder revealed no swelling or deformity and range of 
motion was described.  The diagnosis was status post 
cerebrovascular accident with normal shoulder x-ray.  When 
considered alone or in conjunction with all of the evidence 
of record, the report is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  The report does not relate the veteran's 
right shoulder complaints to service or to any service-
connected disability, which was the basis of the prior RO 
denial.  As such, the evidence is not "new and material" as 
contemplated by law and fails to provide a basis upon which 
to reopen the veteran's claim for service connection for a 
right shoulder disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

At his hearing before the RO, the veteran discussed his use 
of firearms during his period of active service and the pain 
in his right shoulder.  Specifically, the veteran stated that 
his shoulder pain began during his period of active service.  
When considered alone or in conjunction with all of the 
evidence of record, the veteran's testimony is not so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.  To establish a 
link between the veteran's shoulder disorder and his period 
of active service or a service-connected disability, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 498, 
504 (1995).  The record fails to show that the veteran has 
any medical training or expertise; therefore, as a lay 
person, his opinion regarding the origin of his right 
shoulder complaints is not sufficient to establish medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  See also Moray v. Brown, 5 Vet.App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  As such, the evidence is not "new and material" as 
contemplated by law and fails to provide a basis upon which 
to reopen the veteran's claim for service connection for a 
right shoulder disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Simply put, what was missing at the time of the April 1987 
decision, and what continues to be missing from the veteran's 
claim, is evidence demonstrating that a current right 
shoulder disorder was either incurred or aggravated by the 
veteran's period of service or is secondary to the veteran's 
service-connected left arm and forearm disability.  Based on 
the foregoing, the Board concludes that no new and material 
evidence has been presented to reopen the previously 
disallowed claim, and therefore, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  


ORDER

New and material evidence to reopen the veteran's claim not 
having been submitted, service connection for a right 
shoulder disorder remains denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

